     Case: 1:19-cv-00145-DAP Doc #: 319 Filed: 05/10/19 1 of 5. PageID #: 9256




                            UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


DIGITAL MEDIA SOLUTIONS, LLC,                     )
                                                  )       CASE NO. 1:19-CV-145
                         Plaintiff,               )
                                                  )       JUDGE DAN AARON POLSTER
                v.                                )
                                                  )       MAGISTRATE JUDGE
SOUTH UNIVERSITY OF OHIO, LLC,                    )       THOMAS M. PARKER
et al.                                            )
                                                  )
                         Defendants.              )


             INTERVENORS EMMANUEL DUNAGAN, JESSICA MUSCARI,
            ROBERT J. INFUSINO AND STEPHANIE PORRECA’S POSITION
           STATEMENT CONCERNING THE FINAL RECEIVERSHIP ORDER

        The Court has invited the parties, Intervenors and the United States to submit position

statements for items that should be included in the final order terminating the Receivership. (Dkt.

285.) Intervenors Emmanuel Dunagan, Jessica Muscari, Robert J. Infusino and Stephanie Porreca

(“Dunagan Intervenors”)1 respectfully request that the Court order the Receiver to file a report

that: (i) describes all steps taken to date to comply with the terms of the Corrective Action Plan

described below; (ii) provides an accounting of the assets available to satisfy the terms of the

Corrective Action Plan, including the existence of any insurance policies; (iii) identifies who will

control the Receivership entity defendants in the Dunagan litigation—Dream Center Educational


1
 Dunagan Intervenors are named representatives in a proposed class-action lawsuit pending in the United
States District Court for the Northern District of Illinois against three Receivership entities (Dream Center
Education Holdings LLC, the Illinois Institute of Art LLC, and Illinois Institute of Art-Schaumburg, LLC)
and one non-Receivership entity (the Dream Center Foundation). See Dunagan et al. v. Illinois Institute of
Art, LLC, et al., No. 19-cv-0809 (N.D. Ill.).
      Case: 1:19-cv-00145-DAP Doc #: 319 Filed: 05/10/19 2 of 5. PageID #: 9257



Holdings, LLC (“DCEH”), the Illinois Institute of Art, LLC (“IIA”), and the Illinois Institute of

Art-Schaumburg, LLC (“IIA-Schaumburg”)—once the Receivership terminates; and (iv)

describes how DCEH, IIA, and IIA-Schaumburg plan to meet their legal obligation to preserve all

records potentially relevant to the Dunagan litigation, including both hard copy and electronic

records.

        As the Court is aware, the Receiver is bound by a Consent Judgment with 40 state attorneys

general, overseen by Settlement Administrator Thomas J. Perrelli, who has also intervened in this

case. (Dkts. 77, 144.) On March 12, 2019, the Court ordered Mr. Perrelli to provide “a list of any

current obligations” that the Administrator “contends the receiver must take in order to be in

compliance with the consent judgment.” (Dkt. 144.)

        On March 22, 2019, Mr. Perrelli explained that the Receiver is legally required to satisfy

the terms of a Corrective Action Plan that requires the return of millions of dollars in tuition

payments to, among others, students who attended the Illinois Institute of Art on, or after, January

20, 2018. (Dkt. 199 at 3.) Those students include the Dunagan Intervenors and proposed class in

the Dunagan litigation. This obligation arises from Mr. Perrelli’s finding that these Illinois

Institute of Art students, along with students who attended the Art Institute of Colorado, were

“wrongfully induced to pay tuition” based on substantial misrepresentations and omissions

regarding the schools’ loss of accreditation on January 20, 2018. (Id. at 3-4.) Exercising his

authority under the Consent Judgment, Mr. Perrelli found that these misrepresentations and

omissions constitute “an egregious act of non-compliance” under the Consent Judgment. (Id. at

4.)

        To date, the Dunagan Intervenors have heard nothing from the Receiver regarding

satisfaction of their claims or compliance with the Corrective Active Plan.            Aware that



                                                 2
    Case: 1:19-cv-00145-DAP Doc #: 319 Filed: 05/10/19 3 of 5. PageID #: 9258



Receivership assets are limited, the Dunagan Intervenors also have received no information from

the Receiver regarding assets available to satisfy these obligations or the existence of any insurance

policies that might provide coverage. The Receivership should not terminate without a report

detailing the steps taken toward compliance and an accounting of the assets available to satisfy the

Receiver’s obligations.

       The Dunagan Intervenors are also concerned that, with termination of the Receivership, no

one will be left accountable to preserve critical records relevant to their ongoing litigation,

including emails and other electronic records stored on DCEH, IIA, and/or IIA-Schaumburg

servers. Clearly, DCEH, IIA, and IIA-Schaumburg are legally obligated to preserve records in

light of the pending litigation. The Receiver should therefore state who will be in charge of DCEH,

IIA, and IIA-Schaumburg upon termination of the Receivership, and provide a report describing

the plan to ensure that all records relevant to the Dunagan litigation will be preserved.

                                          CONCLUSION

       For the above stated reasons, the Dunagan Intervenors respectfully request that the Court

order the Receiver to file a report that: (i) describes all steps taken to date to comply with the terms

of the Corrective Action Plan; (ii) provides an accounting of the assets available to satisfy the

terms of the Corrective Action Plan, including the existence of any insurance policies; (iii)

identifies who will control DCEH, IIA, and IIA-Schaumburg once the Receivership terminates;

and (iv) describes how DCEH, IIA, and IIA-Schaumburg plan to meet their legal obligation to

preserve all records relevant to the Dunagan litigation, including both hard copy and electronic

records.




                                                   3
    Case: 1:19-cv-00145-DAP Doc #: 319 Filed: 05/10/19 4 of 5. PageID #: 9259



Dated: May 10, 2019                   Respectfully submitted,

                                      s/Richard S. Gurbst
                                      Richard S. Gurbst (Bar # 0017672)
                                      Eleanor M. Hagan (Bar # 0091852)
                                      SQUIRE PATTON BOGGS (US) LLP
                                      4900 Key Tower
                                      127 Public Square
                                      Cleveland, Ohio 44114
                                      Telephone: +1 216 479 8500
                                      E-mail: richard.gurbst@squirepb.com
                                              eleanor.hagan@squirepb.com

                                       Eric Rothschild
                                       (Admitted Pro Hac Vice)
                                       Alexander S. Elson
                                       (Admitted Pro Hac Vice)
                                       NATIONAL STUDENT LEGAL DEFENSE NETWORK
                                       1015 15th Street NW, Suite 600
                                       Washington, DC 20005
                                       Telephone: +1 202 734 7495
                                       E-mail: alex@nsldn.org
                                                eric@nsldn.org

                                      Counsel for Intervenors,
                                      Emmanuel Dunagan, Jessica Muscari,
                                      Robert J. Infusino and Stephanie Porreca




                                       4
    Case: 1:19-cv-00145-DAP Doc #: 319 Filed: 05/10/19 5 of 5. PageID #: 9260



                               CERTIFICATE OF SERVICE

   It is hereby certified that on the 10th day of May, 2019, the foregoing Position Statement was

electronically filed through the Court’s CM/ECF system, which caused the parties or counsel to

be served by electronic means. The parties may access this filing through the Court’s ECF system.



                                                s/Richard S. Gurbst
                                                One of the Attorneys for Intervenors
                                                Emmanuel Dunagan, Jessica Muscari,
                                                Robert J. Infusino and Stephanie Porreca
